         Case 4:15-cr-00021-CDL-MSH Document 260 Filed 06/05/20 Page 1 of 1

‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:15-CR-21-002 (CDL)

                CORETTA THAMES

Coretta Thames was sentenced in the Middle District of Georgia by the Honorable Clay D. Land,
Chief U.S. District Judge, on January 19, 2017. Thames was sentenced to 8 months imprisonment,
followed by a 5-year term of supervised release for the offense of False Statement to a Federally
Insured Institution.

Coretta Thames has met the requirements for Early Termination and has complied with the rules and
regulations of supervised release, has met the criteria for early termination as outlined in the
Monograph 109 as approved by the Administrative Office of the United States Courts, and is no
longer in need of supervision.

                                                              Respectfully submitted,




                                                              James C. Ham
                                                              Supervising U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.


       Dated this      5th         day of             June              , 2020.




                                                             s/Clay D. Land
                                                             CLAY D. LAND
                                                             CHIEF U.S. DISTRICT JUDGE
